 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SWITCH, LTD.,                                                Case No.: 2:19-cv-00538-APG-VCF

 4           Plaintiff                                  Order Notifying State Attorney General of
                                                          a Constitutional Challenge to a State
 5 v.                                                                    Statute

 6 GARY WOJTASZEK, et al.,

 7           Defendants

 8

 9         A filing in this case involves a constitutional challenge to a Nevada state statute,

10 specifically Nevada Revised Statutes § 11.300. See EF No. 26. Pursuant to Federal Rule of Civil

11 Procedure 5.1(c), the Attorney General for the State of Nevada has 60 days from the date of this

12 Order to intervene in this action, if it chooses to do so.

13         IT IS THEREFORE ORDERED that the Clerk of Court shall mail a copy of this Order to

14 the Attorney General for the State of Nevada, via certified mail, return receipt requested, at each

15 of the following addresses:

16
                    Hon. Aaron D. Ford
17                  Office of the Attorney General
                    100 North Carson Street
18                  Carson City, Nevada 89701

19                  Hon. Aaron D. Ford
                    Office of the Attorney General
20                  Grant Sawyer Building
                    555 E. Washington Avenue, Suite 3900
21                  Las Vegas, Nevada 89101

22         DATED this 22nd day of May, 2019.
23                                                         ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
